IN THE SUPREME COURT OF THE STATE OF NEVADA


 IN THE MATTER OF DISCIPLINE OF                         No. 84453
 ZACHARY B. COUGHLIN, BAR NO.
 9473
                                                          F L
                                                          APR 2 9 2022




          ORDER OF REFERRAL TO DISCIPLINARY BOARD
            This is a petition filed by bar counsel under SCR 111(4) to
inform this court that Nevada-licensed attorney Zachary B. Coughlin has
been convicted of multiple felony offenses in California. The petition
includes certified copies of documents proving the convictions. The crimes
set forth in those documents qualify as "serious crime[s]" under SCR 111(6)
because they are felonies under California law.
            When an attorney has been convicted of a "serious crime," we
generally are required to do two things under SCR 111. First, we must
enter an order suspending the attorney.. . . pending final disposition of a
disciplinary proceeding." SCR 111(7). Second, we must "refer the matter
to the appropriate disciplinary board for the institution of a hearing before
a hearing panel in which the sole issue to be determined shall be the extent
of the discipline to be imposed." SCR 111(8). But when the "attorney
convicted of a crime is at that time prohibited from practicing due to
a . . . transfer to disability inactive status under Rule 117," SCR 111(11)
provides that we may "enter an appropriate order directing how the
conviction shall be addressed."




                                                             71- 131412
                                 This court transferred Coughlin to disability inactive status in
                     2015 after determining that he was incapable of continuing the practice of
                     law.  In re Coughlin, Docket No. 60975 (Order Transferring Attorney to
                     Disability Inactive Status, June 18, 2015); see also SCR 117(2) ("If, upon
                     due consideration, the court concludes that the attorney is incapacitated for
                     the purpose of practicing law, it shall enter an order transferring him or her
                     to disability inactive status."). Because that status means that Coughlin
                     cannot engage in the practice of law in Nevada unless and until he is
                     reinstated to active status, see SCR 117(4), we conclude that a temporary
                     suspension under SCR 111 serves no purpose. But, we conclude that
                     referral to a disciplinary board is warranted, particularly because the
                     conduct underlying the convictions at issue was not the subject of any
                     grievance filed against Coughlin before he was transferred to disability
                     inactive status and does not appear to be relevant to the disability that led
                     to his change in status under SCR 117. Although SCR 117(2) provides that
                     when an attorney has been transferred to disability inactive status la]ny
                     pending disciplinary proceeding or investigation against the attorney shall
                     be suspended," the provision is not as clear about disciplinary proceedings
                     that arise after the attorney is transferred to disability inactive status and
                     that are unrelated to the circumstances surrounding that change in status.
                     And, as noted above, SCR 111(11) provides that we may "enter an


                           'This court has denied three petitions for reinstatement filed by
                     Coughlin since his transfer to disability inactive status. In re Reinstatement
                     of Coughlin, No. 77764, 2019 WL 5260071 (Nev. Sept. 20, 2019) (Order
                     Denying Reinstatement); In re Reinstatement of Coughlin, No. 74438, 2019
                     WL 295641 (Nev. May 25, 2018) (Order Denying Reinstatement); In re
                     Reinstaternent of Coughlin, No. 69723, 2016 WL 6662276 (Nev. Nov. 10,
                     2016) (Order Denying Reinstatement).
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) I947A    010Y.
                     appropriate ordee when considering a petition under that rule involving an
                     attorney who has been transferred to disability inactive status. Given these
                     circumstances, we conclude that a hearing may proceed to address the
                     extent of any discipline to be imposed based on the convictions set forth in
                     this petition.2
                                  It is so ORDERED.3




                                              Parraguirre


                                                , J.
                     Cadish




                     cc:   Chair, Northern Nevada Disciplinary Board
                           Bar Counsel, State Bar of Nevada
                           Zachary Barker Coughlin




                           2 We note in this respect that Coughlin's transfer to disability inactive
                     status was not based on a judicial declaration of incompetency or
                     commitment under SCR 117(1) or a determination under SCR 117(3) that
                     he lacked competency to defend against a disciplinary proceeding.

                           3The  Honorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) I947A    ageND